Order unanimously reversed, with $20 costs and disbursements to the appellant, and plaintiff’s motion for summary judgment granted. Defendant admits its indebtedness to plaintiff and relies upon an oral agreement providing for repayment in not less than three years from the date of the loan. Such an agreement is within the provisions of the Statute of Frauds. There being no enforcible agreement governing the time of payment, the loan became payable on demand. Settle order on notice. Present — Glennon, J. P., Dore, Cohn, .Callahan and Shientag, JJ.